     Case: 1:20-cv-00007-DMB-DAS Doc #: 15 Filed: 10/08/20 1 of 1 PageID #: 347




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             ABERDEEN DIVISION

JOHN GROOMS                                                                     PETITIONER

V.                                                                 NO. 1:20-CV-7-DMB-DAS

STATE OF MISSISSIPPI                                                          RESPONDENT

                                      consolidated with

JOHN GROOMS                                                                     PETITIONER

V.                                                                NO. 1:20-CV-36-DMB-DAS

STATE OF MISSISSIPPI                                                          RESPONDENT


                                    FINAL JUDGMENT

       In accordance with the order entered this day, John Grooms’ petition for a writ of habeas

corpus is DISMISSED without prejudice.

       SO ORDERED, this 8th day of October, 2020.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
